DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on June 21, 2022 have been received and entered. Claim 1, has been amended, while claims 5-7, 10-12, 18, 21-23, 25, 28 have been canceled. Claim 33 is newly added. Claims 1-4, 8-9, 13-17, 19-20, 24, 26-27, 29-32 and 33 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of claims 1-5, 8-9 (group I) in the reply filed on August 20, 2020 was acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine all the pending claims, Applicant further argues that one of ordinary skill in the art would not know that a pH of 8 or more is required for the placental derived matrix.  This is not found persuasive because instant application is a national stage filing under 35 U.S.C. 371 and according to MPEP 1893.03(d), whether or not a serious burden is required is not a proper basis of traversal in a national stage application. It should be noted that claims 19, 24, 26, 27 and 29 were rejoined with the elected invention. The requirement was deemed proper and was therefore made FINAL.
Claim 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 20, 2020. 
Claims 1-4, 8-9, 13-16, 19-20, 24, 26-27, 29-32 and 33 are under consideration. 
Priority
This application is a 371 of PCT/US2016/034712 filed on 05/27/2016 that claims priority from US provisional application 62/168,397 filed on 05/29/2015.

Withdrawn-Claim Rejections - 35 USC § 112-new matter
Claims 1-4, 8-9, 13-16, 19-20, 24, 26-27, 29-31 and 32 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s amendments to the claims obviate the basis of the rejection. Therefore, previous rejection of claims is hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot.

	Maintained-Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-9, 13-16, 19-20, 24, 26-27, 29-31 and 32 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of preparing a thermoreversible hvdrogel, said method comprising 
(a) devitalizing a placenta tissue to produce a devitalized placenta tissue, 
(b) digesting the devitalized placenta tissue in a digestion solution comprising pepsin and hydrochloric acid to produce a placenta-derived matrix, 
(c) adjusting pH of the placenta-derived matrix from step (b) to a basic pH of 8.0 to 11.0 to irreversibly inactivat
(d) adjusting the pH of the placenta-derived matrix from step (c) to a neutral pH to prepare a first neutralized placenta-derived matrix, 
(e) freeze-drying the first neutralized placenta-derived matrix to produce a sponge structure,
(f) dissolving the sponge structure in an acidic solvent (0.5M acetic acid) to form a second placenta-derived matrix, 
(g) adjusting the pH of the second placenta-derived matrix from step (f) to neutral pH to prepare a second neutralized placenta-derived matrix, and
(h) adjusting temperature to 370C of the second neutralized placenta-derived matrix, thereby forming thermoreversible hydrogel, 
Applicant disagree with the rejection arguing that claims have been amended as previously indicated as enabled. Applicants’ arguments have been fully considered, but are not found persuasive.
In response it is noted that Applicants’ amendment of base claim 1 to recite the digestion solution and inactivation pH that only in part obviates the grounds for rejection. It was indicated that the disclosure is not enabled for for dissolving the sponge in any solvent other than acetic and adjusting temperature to any level to form thermoreversible hydrogel. The specification discloses following lyophilization, the sponge is dissolved in organic solvents (such as hexafluoroisopropanol) and electrospun into nanofiber sheets. Furthermore, the lyophilized sponge is able to surprisingly be re-dissolved in 0.5M acetic acid, neutralized, and again able to be cast as a hydrogel at 370C (see example 1 and page 41 and 42 of the specification). The acid may be selected from the group consisting of hydrochloride (HCl), nitric acid (HNO3), acetic acid, citric acid, sulfuric acid and trifluoroacetic acid (see para. 91 of the published application). The specification and prior art teach that thermoreversable hydrogel is gel at a temperature around 37C, while it is a solution at lower temperature such as 40C.  Therefore, method is enabling to adjust the temperature of second neutralized placenta-derived matrix to about 37C for it to form as a thermoreversible hydrogel. The specification teaches the matrix would not form gel at lower temperature of 4C or 100C as it would be in solution form (see abstract, Fisher et al J Biomed Mater Res. 2004 Nov 1;71(2):268-74, cited as evidence without relying on rejection).  Therefore, it is unpredictable whether the desired thermoreversible hydrogel can be prepared by adjusting the temperature at any level to obtain the thermoreversible hydrogel. Francis et a (US patent application no 20150010607, dated /8/2015) and Olge et al (US 20100120115, dated 5/13/2010, art of record) teaches dissolving matrix solution by dissolving the tissue or sponge in an organic solvent such as hexafluoroisopropanol (HFP) or (TFE) and (5 wt % trifluoroacetic acid to evaporate in an amount of the solvent to form a colloidal gel (see para. 4 of Francis and para. 21, 23 of Olge). Thus, prior art teaches use of trifluoroacetic acid enables to obtain a colloidal gel. There is no evidence to a thermoreversable hydrogel could be obtained by dissolving sponge in presence of  trifluoroacetic acid followed by adjusting temperature of neutralized matrix to any temperature.  An artisan would have to perform undue experimentation to test different combination of acid solvent and adjusting pH to neutral and then adjusting to any temperature of neutralized placental derived matrix toobtain thermoreversable hydrogel, without reasonable expectation of success. 
Examiners Note: Applicant is requested to contact Examiner to resolve the pending
issues to put instant application in condition for allowance.
Claim Objections
Claim33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims allowed. 	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram R Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632